--------------------------------------------------------------------------------

Exhibit 10.2
 
Purchase Contract of Medicine Packaging Materials
 
Contract No.:XA001         
Party A: Xi’an Qinba Pharmaceuticals Co., Ltd. Xi’an Branch
 
Party B: Shaanxi Daxin Plastics Co., Ltd.
 
The parties hereto, in accordance with Contract Law of the People's Republic of
China, through amicable negotiations, sign this contract.
 
I. Goods name, quantity & price, etc. (Please refer to Appendix 1)
 
The agreed goods unit price in this contract contains whole expenses incurred
from goods purchase and after-sale service, including, but not limited to
transportation expenses, insurance expenses, unloading expenses, ancillary data
expenses, package probationary expenses, expenses of reagent consumables
materials during inspection and acceptance, compulsive inspection expenses from
third party supervision and inspection organization, training expenses, and
after-sale service expenses, and etc. Goods unit price of settlement may be
fluctuated ±between 10%~15% in accordance with market price after negotiation
during the implementation of this contract, settlement quantity is decided by
specific using quantity of Party B; purchased goods variety is not limited to
the varieties listed in this contract, unit price is upon both parties’
negotiation according to market price, except that altered by both parties in
written form.
 
II. Requirements of goods quality
 
1.
Goods provided by Party B shall corresponds with national standard of the
People's Republic of China, industry standard, local standard, product quality
standard of goods manufacturer, relevant technical specifications formulated by
related departments, quality status and functional performance stated in product
instructions.

2.
Goods provided by Party B shall be brand-new, equipped with certificate of
inspection, and from legal supplying channel.

3.
Goods provided by Party B shall meet the following technical indications and
parameters: requirements in notice documents, product instructions; refer to
appendix; descriptions here

 
III. Goods Delivery & Acceptance
 
1.
Delivery place(detailed) and date: the specified place in Party A’s notice
document

2.
Party B shall supply Party A with the corresponding and complete technical
documents of the goods under this contract.

3.
Party B shall guarantee that goods package meets the requirements of
transportation, and to protect goods from being rusted, destroyed or loss in
transportation process.

4.
Party B is responsible for transporting and delivering goods to Party A at the
agreed place, and shall pay all the costs incurred from transportation, this
includes, but not limited to, transportation expenses, insurance expenses,
unloading expenses, and so on.

5.
After the delivery, Party A shall inspect and accept goods within 10 days.
Inspection and acceptance content shall includes, but not limited to: (1)
specifications, quantity and appearances; (2) the attached technical documents
of goods; (3) goods components and configuration; (4) goods functions,
performance and various technical parameters and standards.

6.
Inspection and acceptance standards: the specifications under this contract the
delivery sample under notice document (if available )




 
 

--------------------------------------------------------------------------------

 
 
7.
Where Party A accepts all the purchased goods, Party A shall confirm and issue
Certificate of Approval, then it can be regarded as qualified.

8.
Where Party A finds that goods are not in accordance with the agreement, Party A
shall have the right to reject goods and issue Notice of Rejection within 5
days. Party B shall re-supply goods in accordance with the agreement within 3
days; otherwise, Party B will be regarded as delay delivery.

9.
Where Party B holds different opinion on the inspection result, Party B may
delegate commodity inspection department where Party A is governed to recheck.
If recheck result shows that goods is not in accordance with the agreement, then
the recheck fees shall be paid by Party B; if recheck result shows that goods is
in accordance with the agreement, then the recheck fees shall be paid by Party
A.



IV. Payment
 
The fees shall be paid in full amount within 60 days after goods are accepted as
qualified.(applicable for total amount less than RMB　100,000 Yuan)
 
V. After-sale service terms shall be decided upon both parties’ negotiation.
 
VI. Liability for breach of contract:
 
1.
Both parties shall implement this contract, any party which could not fulfill
its duty shall undertake liability for breach. Breaching party shall undertake
the loss incurred to observant party, it includes, but not limited to, direct
economic loss, indirect economic loss, and attorney fees, travel fees as well as
transportation fees incurred from observant party to investigate responsibility.

2.
Where goods supplied by Party B is not in accordance with the agreement, and
will not exchange goods, Party A has right to reject to accept, and Party B
shall pay Party A penalty fees equal to 5% of total payment.

3.
Party A rejects to receive goods with due reason, Party A shall pay Party B
penalty fees equal to 5% of total payment.

4.
For Party B’s delay delivery, it shall pay Party A penalty fees equal to 3‰ of
total payment.Where delay period exceeds 5 days, purchaser has right to
terminate contract.

 
VII. Assumption of risk
 
1.
The risk of goods destroy or loss, Party B shall undertake before Party A’
inspection and acceptance, Party A shall undertake the risk after inspection and
acceptance.

2.
Where Party A rejects to accept goods or terminate contract due to goods quality
not in accordance with the contract, Party B shall undertake the risk of goods
destroy or loss

3.
Where Party A undertakes the risk of goods destroy or loss, and it doesn’t
influence Party B to fulfill its duty, Party A shall requires Party B to
undertake the breaching liability.

4.
Where Party B undertakes the risk of goods destroy or loss, if goods are
destroyed or lost, Party B shall re-supply goods in accordance with the contract
within 3  days, otherwise, Party B will be regarded as delay delivery.

5.
Where Party A undertakes the risk of goods destroy or loss, it won’t exempt
Party A from payment.

 
VIII. Disputes arising from this contract shall be settled through both parties’
negotiations, if it can’t be settled through negotiations, they can sue for
court located in the signing place.
 
IX. This contract is in quintuplicate(Party A’s functional departments keep 2
for record, user keeps 1, Party B keeps 2), each of them is regarded as original
with the same legal effects. For other terms not mentioned, they should be
solved by negotiation of both parties.

 
 

--------------------------------------------------------------------------------

 


 
Party A (seal):
Party B (seal):
Authorized Representative(signature)
Ping Guo
Authorized Representative(signature)
Yixiang Bian
Date: December 2
Date:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

Appendix 1


Drug Purchaing Contract Attachment
Purchase List
Vendee.
Xi'an Qinba Pharmaceutical Co., Ltd.
Vendor.
Shaanxi Daxin Plastics Co.,Ltd.
             
CN
Name
Unit
Price
Amount
01191
Vacant capsule
piece
0.0077
106920000
 
Atmost/Year
02188
Straw of Oral solution straw
piece
0.0030
53040000
 
Atmost/Year
02227
Tray of Procaine Hydrochloride Injection
piece
0.0256
2160000
 
Atmost/Year
02099
Plastic inner support 10X2ML
piece
0.2222
480000
 
Atmost/Year
02295
Tray of Dexamethasone Sodium Phosphate Injection
piece
0.2222
1200000
 
Atmost/Year
02273
Tray 5ML
piece
0.2222
1080000
 
Atmost/Year
02260
Plastic tray of Clindamycin Injection
piece
0.0250
288000
 
Atmost/Year
02274
Tray 2ML
piece
0.0513
2880000
 
Atmost/Year
02261
Tray of Compound Guaiacol Potassium Sulfonale Oral Solution
piece
0.0250
1920000
 
Atmost/Year
02255
Plastic support of Azithromycin for Injection
piece
0.1523
540000
 
Atmost/Year
02272
Tray 15ML
piece
0.1523
204000
 
Atmost/Year
02199
Grinding wheel
piece
0.0030
1560000
 
Atmost/Year
02138
Shrink film for cough
bag
0.0378
372000
 
Atmost/Year
02244
Shrink film for pediatric cough
bag
0.0378
492000
 
Atmost/Year
02193
Thermal shrink film for Xiao’aiping Oral Solution
bag
0.0378
552000
 
Atmost/Year
02245
Shrink film for Weiling Heji
bag
0.0378
420000
 
Atmost/Year
02192
Thermal shrink film for Runhou Yaocha
bag
0.0473
804000
 
Atmost/Year
02137
Shrink film for Qiangli
bag
0.0378
792000
 
Atmost/Year
02220
Thermal shrink film for Fei’er Tangjiang
bag
0.0478
864000
 
Atmost/Year
02148
Shrink film 205*380
bag
0.0378
120000
 
Atmost/Year
02243
Shrink film for Orange Tincture
bag
0.0378
360000
 
Atmost/Year
02135
Shrink film for Yinhua Ganmao
bag
0.0378
420000
 
Atmost/Year
02246
Shrink film for Pediatric Paracetamol
bag
0.0378
744000
 
Atmost/Year
02134
Shrink film for Norfloxacin
bag
0.0459
348000
 
Atmost/Year
02197
Shrink film for Qinggan Pian
bag
0.0378
600000
 
Atmost/Year
02231
Shrink film for Luoyishu Xanthinol Nicotinate Tablets
bag
0.0478
264000
 
Atmost/Year
02139
Shrink film for compound
bag
0.0556
816000
 
Atmost/Year
02196
Shrink film for Fufang Huzhang Anmin Pian
bag
0.0670
624000
 
Atmost/Year
02237
Shrink film for Baixuanxiatare Pian
bag
0.0378
120000
 
Atmost/Year
02264
Thermal shrink film for Azithromycin
bag
0.0378
1092000
 
Atmost/Year
02265
Thermal shrink film for Clindamycin
bag
0.0378
36000
 
Atmost/Year
02282
Thermal shrink film for Weili Capsule
bag
0.0378
168000
 
Atmost/Year

 
 
 
 

--------------------------------------------------------------------------------

 
 
02275
Thermal shrink film for Compound Guaiacol Potassium Sulfonale Oral Solution
bag
0.0378
72012
 
Atmost/Year
02263
Thermal shrink film for Dexamethasone Sodium Phosphate Injection
bag
0.0378
66972
 
Atmost/Year
02041
Aluminium-plastic cap
piece
0.0466
50184000
 
Atmost/Year
02180
Aluminum foil for Qinggan Pian
bag
34.1880
4200
 
Atmost/Year
02164
Aluminum foil for Norfloxacin Capsule
bag
34.1880
240
 
Atmost/Year
02232
Aluminum foil for Luoyishu
bag
34.1880
1800
 
Atmost/Year
02123
Aluminum foil for Fufang Qiguanyan Pian
bag
34.1880
4200
 
Atmost/Year
02051
Aluminum foil for Fufang Huzhang Anmin Pian
bag
34.1880
3600
 
Atmost/Year
02281
Aluminum foil for Weili Capsule
bag
34.1880
720
 
Atmost/Year
02239
Aluminum foil for Baixuanxiatare Pian
bag
34.1880
960
 
Atmost/Year
02152
Measuring cup
piece
0.0486
15540000
 
Atmost/Year
02040
Butyl rubber stopper
piece
0.0212
2232000
 
Atmost/Year
02253
Ampoule 5ml
piece
0.0489
9180000
 
Atmost/Year
02043
Vial
piece
0.0923
32400000
 
Atmost/Year
02280
Vial for antibiotics 15ML
piece
0.0925
1920000
 
Atmost/Year
02247
Coiled material for Yinhua Ganmao Granules
bag
24.8000
21600
 
Atmost/Year
02173
Complex film for Pediatric Paracetamol Atificial Cow-bezoar and Chlorphenamine
Maleate Granules
bag
28.9904
2760
 
Atmost/Year
02039
Plastic Coiled materialfor Runhou Yaocha
bag
24.6125
71400
 
Atmost/Year
02021
Thermal shrink film 190mm(width)
bag
7.1997
25200
 
Atmost/Year
02044
Plastic bag for  Fufang Huzhang Anmin Pian
bag
0.0350
2880000
 
Atmost/Year
02241
Moister-barrier bag for Baixuanxiatare Pian
bag
0.0350
1200000
 
Atmost/Year
02175
Aluminized foil bag
bag
0.0427
3000000
 
Atmost/Year
02097
Compound bag for Fufang Qiguanyan Pian
bag
0.0427
8280000
 
Atmost/Year
02124
Packing belt
bag
5.3360
17700
 
Atmost/Year
02242
Heat-seal teabag filter paper
bag
4.9536
6240
 
Atmost/Year
02268
Rubber Vial for antibiotics 2ML
piece
0.0370
3240000
 
Atmost/Year
02042
Ampoule
piece
0.0470
9600000
 
Atmost/Year
02189
PVC
piece
9.8090
114420
 
Atmost/Year
02020
PET bottle cap white 100/120ml
piece
0.0681
15840000
 
Atmost/Year
02033
PET medicinal vial 120ML
piece
0.3400
3240000
 
Atmost/Year
02032
PETmedicinal vial 100ML
piece
0.2872
12480000
 
Atmost/Year
02250
Aluminium-plastic cap for vial for antibiotics 2ML
piece
0.0130
21600000
 
Atmost/Year
02269
Ampoule 1ML
piece
0.0400
11520000
 
Atmost/Year
02186
Platsic core of oral solution
piece
0.3400
900000
 
Atmost/Year

 
 

 

 
 

--------------------------------------------------------------------------------

 
